Citation Nr: 0733623	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  02-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for corneal retinal 
scarring and blindness.

2.  Entitlement to an increased evaluation for chronic 
bilateral blepharitis, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1979 
to March 1984.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in April 2001 and January 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In the April 2001 rating decision, the RO continued a 10 
percent rating for chronic bilateral blepharitis.  The 
veteran perfected an appeal for a higher disability rating.

By a January 2003 decision, the RO denied the veteran's 
claims for service connection for corneal retinal scarring 
and blindness and for a TDIU.  The veteran perfected an 
appeal with both of these claims. 

In February 2006, the Board remanded the claims to the RO for 
additional development.  The case has been returned to the 
Board for further review.


FINDINGS OF FACT

1.  The veteran is not blind. 

2.  The veteran's corneal retinal scarring, right eye, is 
attributable to an old toxoplasmosis infection, which is not 
a service-connected disability.

3.  The veteran's service-connected chronic bilateral 
blepharitis is not manifested by any active symptomatology 
and is not related to the veteran's decreased vision.

4.  Service connection is in effect for chronic bilateral 
blepharitis, rated as 10 percent disabling, and for excision, 
pyogenic granuloma, right eye lid, by history, rated as 
noncompensable.  The combined disability rating is 10 
percent.

5.  The veteran's service-connected disabilities do not 
prevent the veteran from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

1.  The criteria for service connection for corneal retinal 
scarring and blindness are not met.  38 U.S.C.A. §§ 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2. The criteria for a rating in excess of 10 percent for 
chronic bilateral blepharitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.84a, 
Diagnostic Code 6018 (2006).

3.  The criteria for a TDIU due to service-connected 
disabilities have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).
 
In adjudicating a claim for service connection, the Board 
must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-55 (1990).

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for corneal retinal scarring and blindness is not 
warranted.  

Service medical records are negative for evidence that the 
veteran sustained corneal retinal scarring and blindness in 
service.  On separation examination, his distant vision of 
the right eye was 20/20, and the left eye was 20/25.  On VA 
opthalmalogical examination in June 1984, he had uncorrected 
visual acuity on the right of 20/30, correctable to 20/20 and 
uncorrected visual acuity on the left of 20/50, correctable 
to 20/20.  Thus, he was not diagnosed with either blindness 
or corneal retinal scarring in service or within one year of 
discharge from service.

The Board finds that the probative medical evidence shows 
that the veteran is not currently diagnosed with blindness.  
The evidence of record does not demonstrate that Dr. Daum 
provided any supporting clinical evidence to support his 
conclusion, in a Social Security Disability form he signed on 
November 15, 1995, that the veteran is blind in the right 
eye.   In fact, it appears that the necessary testing was not 
performed as Dr. Daum's clinical records reflect that the 
veteran was uncooperative, and he questioned whether the 
veteran was malingering.  In addition, the Board finds that 
Dr. Daum's November 1995 report lacks probative value because 
it is later contradicted by his May 1999 report in which he 
fails to diagnosis blindness, right eye; although he provides 
several other diagnoses including decreased vision of unknown 
etiology.  The Board finds greater probative value is 
afforded to the December 2000 VA examiner who had the 
veteran's claims file for review, also acknowledged the 
veteran's lack of cooperation, but was able to make a more 
complete evaluation and determined that the veteran did in 
fact have positive opticokinetic nystagmus in the right eye, 
such that he provided a basis for his medical opinion that 
the veteran was not blind in his right eye.  Furthermore, an 
earlier VA treatment record from May 1988 also addressed the 
veteran's assertions that because he claimed to have no light 
perception, he was blind; however, the VA doctor at that time 
also specifically noted that he had optokinetic nystagmus - 
indicating that the veteran was not blind. Therefore, the 
Board finds that the December 2000 VA examiner's opinion has 
more probative value in light of its "...relationship to other 
items of evidence." Madden v. Brown, 125 F.3d 1447, 1481 
(Fed. Cir. 1997).  Absent a current disability, related by 
competent evidence to in-service disease or injury, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

However, even if, for the sake of argument, the single 
medical record noting blindness, right eye, were sufficient 
evidence of the claimed disability, the Board points out that 
there is no competent medical evidence or opinion even 
suggesting a nexus between any current blindness of the right 
eye and service, or a service-connected disability, and the 
veteran has not presented, identified, or even alluded to the 
existence of any such evidence or opinion.

In addition, the Board finds that the veteran's diagnosed 
corneal retinal scarring has not been attributed to service 
or to a service-connected disability.  On the contrary, the 
objective medical evidence has attributed the veteran's 
corneal retinal scarring to prior toxoplasmosis infection and 
apparently his poor compliance with prescribed treatment.  In 
this regard, the Board notes that a May 1988 VA treatment 
record reflects that the veteran had poor compliance with 
previous medications prescribed to treat toxoplasmosis, right 
eye.  He was diagnosed with inactive toxoplasmosis scars, 
right eye - with malingering component - no active 
inflammation.  In an October 1988 Carraway Industrial 
medicine examination report that was used for SSA disability, 
the examiner indicated that the veteran's past history was 
significant with regard to toxoplasmosis of the right eye in 
1987 and 1988 which left him with some residual scarring in 
his right eye.  Furthermore, in the July 1998 VA examination 
report, the VA examiner related the old scarring temporally 
on the right eye - a choroidal retinal scar, to an old 
toxoplasmosis infection, which was quiescent.  Additionally, 
the December 2000 VA examiner, who also related the corneal 
retinal scarring to toxoplasmosis, opined that the corneal 
retinal scarring did not affect the macula and should not 
cause any visual difficulty.  Thus, absent medical evidence 
showing that the veteran's corneal retinal scarring is 
related to service or to a service-connected disability, the 
claim for service connection must fail.

The Board is aware of the October 1989 SSA decision that 
found the veteran had had poor acuity, especially in the 
right eye, and had a somatoform disorder.  The veteran was 
found to have become disabled in October 1985, and at that 
time the SSA judge found the claimant developed a 
progressively severe visual impairment and suffered from an 
impairment of his visual acuity which, in combination with 
his other impairments, significantly compromised his ability 
to engage in work activities.  

The Board has considered the various contentions raised by 
the veteran; however, the veteran, being a layperson, is not 
competent to render a medical diagnosis or indicate the 
etiology of a medical disability.  Medical evidence is 
required. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The Board 
also points out that the record reflects a history of health 
care providers' impression that the veteran's report of 
visual loss was exaggerated and that he was continually 
suspected of malingering.    

Since the preponderance of the evidence is against the claim 
and there is no doubt to be resolved, the claim for service 
connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991). 

II.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board granted service connection for chronic, bilateral 
blepharitis in December 1985, and a January 1986 rating 
decision assigned a 10 percent disability evaluation from 
March 1984.  The 10 percent rating has been in effect since 
then and is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2006). The veteran's service-
connected chronic bilateral blepharitis is currently rated as 
10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6018 for conjunctivitis, other, chronic, that is active with 
objective symptoms. Since there is no diagnostic code for 
blepharitis, this condition has been rated by analogy to 
chronic conjunctivitis.  See 38 C.F.R. § 4.20 (2006) (when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous). A 10 
percent rating is the maximum schedular evaluation available 
under diagnostic code 6018.

The veteran contends that his service-connected chronic 
bilateral blepharitis should be rated 30 percent disabling by 
analogy to chronic tracthomatous conjunctivitis, pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6017 due to impairment of 
visual acuity when its pathology is active.  See September 
2000 claim for increased rating; July 2002 VA Form 9.  
Alternatively, he maintains that other diagnostic codes under 
38 C.F.R. § 4.84a would provide a higher rating for loss of 
central visual acuity.
  
The Board has considered the veteran's contentions and has 
reviewed all applicable rating codes to seek an appropriate 
avenue for an increased rating for the veteran.  However, 
there is no medical evidence that the veteran's chronic 
bilateral blepharitis is productive of any current active 
pathology.  In this regard, a July 1998 VA examination report 
shows that external examination revealed fairly normal 
conjunctiva and lids without blepharitis.  The veteran was 
found to have healthy optic nerves and macular reflexes 
bilaterally.  He was diagnosed with a history of blepharitis, 
chronic, not currently active and that he was probably 
malingering. The examiner opined that the veteran's service-
connected blepharitis was not the cause for the veteran's 
decreased vision, and, in fact, the veteran did not show any 
real reason at that time for having decreased vision.  The 
Board also notes that the examiner reported that the veteran 
was not cooperative for any type of visual field testing 
(e.g., he kept his eyes closed).
  
In a May 1999 Social Security Disability determination 
report, the veteran's private physician, K.M. Daum OD, 
diagnosed, in pertinent part, decreased visual acuity, both 
eyes, of unknown etiology; blepharitis, both eyes; and likely 
malingering.  Dr. Daum opined that the veteran did have 
reduced visual ability, but he also believed that his ability 
was probably better than he performed.  The doctor also 
suspected some mental dysfunction.

In a June 1999 private medical record, Dr. M.G. Bearman 
opined that the veteran was not an accurate historian.  On 
external examination, the veteran's lids were closed and the 
veteran appeared unable to open either directly.  He did have 
blepharitis.  The doctor noted that visual acuity, right eye, 
at least light perception, and left eye, at least 20/400.   
Dr. Bearman's impression was that the veteran had some 
chronic condition causing bilateral ptosis and superior 
rectus deficits; however, he did not see pathology that would 
equate with such severely limited vision.  The doctor opined 
that the veteran's nerve and maculas were probably consistent 
with better visual acuity.  

On VA examination in December 2000, the veteran wore dark 
glasses and was led about at all times.  On examination, 
visual acuity of the right eye uncorrected - near - no vision 
and far - the veteran denied light perception, but the 
examiner found that his pupils reacted well to direct light 
of a hand held type that was not particularly bright.  The 
examiner also opined that the veteran had positive 
opticokinetic nystagmus in the right eye and therefore, he 
further opined that the veteran was not blind in the right 
eye.  Diplopia and visual field testing were not performed 
because the veteran would not cooperate.  The diagnoses were 
inferior inactive corneal retinal scarring of the 
tisoplasmosis type, right eye, not affecting the macula; 
hyperpigmentation, scarring over the left fundus, not 
affecting the macula and central vision.  The examiner also 
commented that the veteran appeared to be malingering - in 
that he further opined that the examination showed fairly 
normal central visual areas, bilaterally.  The Board points 
out that there was no diagnosis of active blepharitis.

As noted above, the veteran has been assigned a 10 percent 
rating by analogy under Diagnostic Code 6018 for active 
chronic conjunctivitis with objective symptoms. As a 10 
percent rating represents the maximum benefit under 
Diagnostic Code 6018, it cannot serve as a basis for a higher 
evaluation here.  Furthermore, since there is no evidence 
that the veteran currently has active pathology of his 
service-connected chronic bilateral blepharitis, assignment 
of an increased rating under any alternate Diagnostic Code is 
also not appropriate.  

In this case, the evidence does not establish the veteran has 
been diagnosed with chronic trachomatous conjunctivitis, an 
infection caused by Chlamydia trachomatis, which causes 
impairment of visual acuity.  See generally, STEDMAN'S 
MEDICAL DICTIONARY, 401 (27th ed. 2000).  Thus, Diagnostic 
Code 6017 is not applicable.  Significantly, moreover, there 
is no objective evidence showing that the veteran's bilateral 
blepharitis has resulted in decreased vision.  Rather, the 
July 1998 VA examiner opined that the veteran's service-
connected blepharitis was not the cause for the veteran's 
decreased vision, and, in fact, the veteran did not show any 
real reason for having decreased vision.  The findings and 
opinions provided by Dr. Daum in May 1999 and the additional 
VA examiner in December 2000 lend further support to that 
opinion.  The Board also points out that health care 
providers have consistently commented that the veteran 
appeared to be malingering - and in fact, the December 2000 
VA examiner opined that the veteran showed fairly normal 
central visual areas, bilaterally.  Hence, there is no basis 
to warrant a disability rating in excess of 10 percent under 
any alternate diagnostic code.  

Although the veteran believes his blepharitis disability 
warrants a higher rating and that he has active pathology 
which has caused his decreased vision, he has not provided 
medical evidence to support such contentions, even though he 
was provided several opportunities to provide such evidence.  
The opinion of the veteran, a lay person, is not persuasive 
as to severity of his condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  
Moreover, the veteran was uncooperative on examinations and 
when he was cooperative, he was consistently found to be 
malingering.  Thus, the Board finds that the preponderance of 
the evidence is against granting a schedular rating in excess 
of 10 percent for service-connected chronic bilateral 
blepharitis.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected chronic 
bilateral blepharitis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability. In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  TDIU

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the 
schedular rating is less than total, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there are two or more such disabilities, as 
is the case here, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Even when the percentage 
requirements are not met, entitlement to a total rating, on 
an extraschedular basis, may nonetheless be granted, in 
exceptional cases, when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities. 38 C.F.R. §§ 3.321(b), 
4.16(b).
 
The veteran is service-connected for chronic bilateral 
blepharitis, rated as 10 percent disabling, and for excision, 
pyogenic granuloma, right eye lid, by history, rated as 
noncompensable, for a combined disability rating of 10 
percent.  Thus, he does not meet the schedular criteria for a 
TDIU.  See 38 C.F.R. § 4.16(a)(2).  However, the provisions 
of 38 C.F.R. § 4.16(b) are for consideration because 
38 C.F.R. § 4.16(b) provides for referral of cases for extra-
schedular consideration if a veteran is unemployable by 
reason of service-connected disability, but does not meet the 
schedular requirements for consideration under 38 C.F.R. § 
4.16(a).

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.

In this case, the evidence shows that the veteran currently 
is unemployed, and that he reported that he last worked in 
1984 as a cook helper. (See, VA Form 21-8940 of January 
2002).  An October 1988 private medical report also reflects 
that the veteran has a 12th grade education and one year of 
college.  At that time, he reported that he last worked in 
1985 at a bakery, but he had to quit due to pain in his eyes 
from the bright lights, chest pains, pain in his feet, and 
jerking - particularly of his left arm.  

The Board points out that in considering a claim for a TDIU, 
only service-connected disorders are pertinent.  In this 
case, there is no medical evidence that indicates that the 
veteran is unable to secure or follow any substantially 
gainful employment due solely to his service-connected 
disabilities of chronic bilateral blepharitis, and excision, 
pyogenic granuloma, right eye lid, by history.  Particularly 
instructive are the Social Security Administration (SSA) 
records, which indicate that the veteran's unemployability 
determination was based upon a finding that the veteran 
sustained severe impairment from nonservice-connected 
disabilities of decreased visual acuity, trouble with his 
feet, and somatoform disorder.  The veteran himself stated in 
connection with his SSA disability claim that he had not been 
able to work due to nerve problems, his chest bothered him, 
and that he could not see with his right eye because he could 
not open it.  See the April 1989 SSA psychological 
determination report.  Such lay evidence as to what aspects 
of his impaired health condition are particularly problematic 
in terms of employment certainly is not immaterial on the 
issue of whether TDIU is warranted.  

Although the veteran has been found disabled by the Social 
Security Administration (SSA), the Board points out that 
decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992). Adjudication of VA and Social Security claims is 
based on different laws and regulations.  In this case, VA is 
not able to consider all the disabilities from which the 
veteran suffers in determining unemployability, since he is 
not service-connected for decreased visual acuity, trouble 
with his feet, and somatoform disorder.  See 38 C.F.R. § 
4.16(a). The Social Security decision, if anything, weighs 
against this claim, in that, no service connected disorders 
were listed as primary or secondary diagnoses contributing to 
unemployability.

The Board finds that the allegations of unemployability 
provided by the veteran are neither persuasive nor 
supportable when viewed in light of the complete evidence of 
record.  Accordingly, the Board concludes that referral for a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted. 



IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, notice should be provided to a 
claimant before the initial unfavorable decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, in May 2002, April 2003, February 2004, and 
December 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate service connection, increased rating, and TDIU 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  
Furthermore, the December 2006 letter was compliant with 
Dingess/Hartman, supra.

The Board notes that the veteran did not receive notice of 
what he needed to substantiate each of his claims on appeal 
until after the April 2001 and January 2003 unfavorable 
decisions.  Thus, the Board finds that a timing error has 
occurred.  

Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in this notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  A notice error requires reversal unless VA can 
show the error did not affect the essential fairness of the 
adjudication.  Id.  

In this case, the required notice was provided to the veteran 
in the May 2002, April 2003, February 2004, and December 2006 
letters.  Thereafter, the veteran and his representative were 
afforded ample opportunity to respond to each letter and the 
claims were fully developed prior to readjudication and 
recertification (as reflected in the February 2004 statement 
of the case (SOC) pertaining to the claims for service 
connection and a TDIU and the May 2007 supplemental statement 
of the case (SSOC) pertaining to each of the claims on 
appeal).  So under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini, 18 Vet. App. at 122- 24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Hence, the Board concludes that any defect 
in the timing of the notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, private medical records, and SSA records have been 
associated with the claims file and he was afforded an 
appropriate examination in connection with his claims. 
Moreover, neither the veteran nor his representative has 
identified any existing pertinent records that need to be 
obtained, despite being requested to do so by VA in February 
2004 and in December 2006 letters.  While it is the 
responsibility of VA to obtain sufficient evidence to render 
an informed decision in a case, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  


The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with any of the claims on appeal.  In this regard, 
VA examiners, VA physicians, and private physicians have 
continually noted the veteran's failure to fully cooperate 
during examinations by refusing to open his eyes; therefore, 
visual field testing can not be performed or performed 
accurately.  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the veteran's repeated lack of cooperation during VA 
and private eye examinations as well as the absence of 
objective evidence that his bilateral blepharitis is 
currently symptomatic, the Board finds that any further 
assistance in the development of the claims would be futile.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Service connection for corneal retinal scarring and blindness 
is denied.

A disability rating in excess of 10 percent for chronic 
bilateral blepharitis is denied

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


